Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Applicant’s Appeal Brief filed on 10/20/2021 regarding to the application 16/874,447 filed on 05/14/2020, PROSECUTION IS HEREBY REOPENED. The new grounds for rejection based on the claims filed on 04/16/2021 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176          
                                                                                                                                                                                              
Claims 1-6, 8-13 and 15-20 are currently pending for consideration. 


Response to Arguments
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “Claim Rejections - 35 U.S.C. § 103” with “… do not teach or suggest at least the following limitations of independent claims 1, 8, and 15 of the present application: 
in response to the determination that the request is not from the second user account, presenting the worksheet in a view mode, wherein permissions in the view mode prevent destructive edits to the worksheet and allow additive edits to the worksheet;
… ”.
Applicant’s arguments, see Appeal Brief, filed 10/20/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under Bala in view of Matter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bala and Dp.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (US 20030018644 A1, “Bala”) in view of DpTutorials (published on 05/07/2019, “Dp”).
As to claim 1, Bala discloses A method of using lightweight references to present a worksheet, the method comprising: 
receiving, from a first user account, a request for a worksheet presenting a data set from a database, (Bala discloses [0009] receiving a request to create a query form at the 
wherein the worksheet was generated by a second user account; (Bala discloses [0082] FIG. 7C illustrates the typical process for creating and using an updatable SCPS (strategic client planning system) WorkSheet by a user (i.e. second user account)).
determining that the request was not generated from the second user account by determining that user account information associated with the request differs from user account information associated with ownership of the worksheet; (Bala discloses [0009, 0081] using GUI query builder for creating tabular data stream flows for sending rows of secure data between a client workstation and a server computer over a network using a common object request broker architecture… FIG. 7A shows that the SCPS (strategic client planning system) factory provides the Java server code base and handles the new connection request checks (i.e. determines) for a valid AIX id with user authority (i.e. first user account associated with the request), calls the database access manager… the user can select either a new or existing worksheet object by other owners (i.e. differs from first user account)… determines whether the user is the owner (i.e. second user account) of the worksheet, if not, they are allowed read only rights to the worksheet… owner of the worksheet can edit the worksheet including common functions such as inserting, deleting, updating, importing, replicating, calculating, etc… saved the edited worksheet to the database)
in response to the determination that the request is not from the second user account, presenting the worksheet in a view mode, (Bala discloses [0081] FIG. 7A shows that the user can select either a new or existing worksheet object by other owners (i.e. differs from AIX id)… in response to request checking (i.e. determines) for a valid user authority… If an existing worksheet object is selected, determines whether the user is the owner (i.e. second 
wherein the destructive edits comprise one or more of: viewing formulas in a column of the worksheet, destructively modifying a hierarchy of columns in the 2SIG1118US02worksheet, changing a data source of the worksheet, changing an existing filter in the worksheet, viewing a collapsed level in the worksheet, viewing a hidden column in the worksheet, and editing a chart in the worksheet. (Bala discloses [0013, 0059, 0069, 0218] editing the queries results in a worksheet causes the parent-child relationships (i.e. hierarchy) conditions error… make mass changes (cascade) (i.e. changing data source) across related table… FIG. 3H shows preference tab is used to drive the display attributes of the worksheet grid, such as show/hide (i.e. collapsed) status of each column… provides a user with the ability to quickly update plans and schedules, produce reports (i.e. editing chart) in the worksheet… change display of data: showing/hiding columns, changing column header in the worksheet).
However, Bala may not explicitly disclose all the aspects of the wherein permissions in the view mode prevent destructive edits to the worksheet and allow additive edits to the worksheet;
wherein the additive edits comprise one or more of: adding filters to the worksheet, adding columns to the worksheet, changing a format of data in a column of the worksheet, and converting the worksheet to a new worksheet with different permissions; and
Dp discloses wherein permissions in the view mode prevent destructive edits to the worksheet and allow additive edits to the worksheet; (Dp: [page 1-2] creating the access control (i.e. permission) on your spreadsheet reports for protecting spreadsheet with a sample data range from the data table in the view mode to restrict user from deleting any row and column (i.e. destructive edits)… while allow user adding new column like from cells D8 to 
Dp discloses wherein the additive edits comprise one or more of: adding filters to the worksheet, adding columns to the worksheet, changing a format of data in a column of the worksheet, and converting the worksheet to a new worksheet with different permissions; and (Dp: [page 1-3] allow user adding new column from cells D8 to D16 with formula value and new row 1 in step 1-2, and 4… can format (i.e. changing a format) these additional Row and Column in white color for not be aware from the array formula).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bala and Dp disclosing interfacing with database via spreadsheet application which are analogous art from the “same field of endeavor”, and, when Dp’s creating the access control on the worksheet to prevent from deleting any row and column while allow adding column and row was combined with Bala’s using GUI query builder for creating tabular data stream flows populating new or existing SCPS (strategic client planning system) WorkSheet from different users, the claimed limitation on the wherein permissions in the view mode prevent destructive edits to the worksheet and allow additive edits to the worksheet;
wherein the additive edits comprise one or more of: adding filters to the worksheet, adding columns to the worksheet, changing a format of data in a column of the worksheet, and converting the worksheet to a new worksheet with different permissions would be obvious. The motivation to combine Bala and Dp is to provide a smart method for creating the access control to prevent users from accidentally deleting the data for consistence and effectiveness. (See Dp [page 1]).
As to claim 2, Bala in view of Dp discloses The method of claim 1, further comprising: 
receiving, from the first user account, a request to modify a hierarchy in the worksheet; and (Bala discloses [0049] provides the ability to make mass changes (cascade) 
denying the request to modify the hierarchy in the worksheet based on the permissions in the view mode. (Bala discloses [0065, 0058] The worksheet is defined as read-only (i.e. view mode) when a database "view" is selected as a primary table… the user can view but cannot modify the generated statement and a set of cascaded related data).
As to claim 5, Bala in view of Dp discloses The method of claim 1, wherein the worksheet comprises a level hierarchy with at least one level collapsed, and wherein presenting the worksheet in the view mode comprises hiding data in the at least one collapsed level. (Bala discloses [0192-0193, 0058] Hiding Columns-a function of the underlying table models. Removing columns from the table models in essence "hides" the column. Preferences to show/hide (i.e. collapsed) row numbers/change indicator-works the same as hiding columns-they are removed from table model of fixed part of WorkSheet Grid… for a set of cascaded related data).
As to claim 6, Bala in view of Dp discloses The method of claim 1, wherein presenting the worksheet in the view mode comprises: 
retrieving worksheet metadata for the worksheet using a reference to the worksheet metadata in the request; 
creating, using the worksheet metadata, a lightweight referencing worksheet presenting at least a subset of the data set presented in the worksheet; and (Bala disclose [0209] data retrieved from the query in a SimpleStore and a vector of CCCalculatedColumn objects for calculated columns... Uses SimpleStore object to retrieve Columninfo objects containing the database meta data… using the Jtable for referring data from the database to the SimpleStore object to retrieve (i.e. referencing) Columninfo objects (i.e. subset of the data set) for the worksheet. CCCalculatedColumn objects keep track to build calculated columns, and identifies the database columns which need to be summed).
presenting the lightweight referencing worksheet in the view mode with permissions that prevent destructive edits to the lightweight referencing worksheet and allow additive edits to the lightweight referencing worksheet. (Bala discloses [0013] When database error (i.e. prevent) conditions occur due to parent-child relationships restriction on the tables (referential integrity), SCPS provides the end user with the ability to identify the relationship and correct the problem by easily opening another editable referencing WorkSheet… to execute mass changes (i.e. destructive editing) across related tables on the database, using the Cascade function to insert, change, or delete entire sets of related data… allows the user to change the schema (i.e. additive edit) of the primary table on an existing WorkSheet definition).
Regarding claims 8-9, and 12-13, 15-16, and 19-20, these claims recite the apparatus/ computer program product performed by the method of claims 1-2, and 5-6, respectively; therefore, the same rationale of rejection is applicable.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Dp and further in view of Reynolds et al. (US 20170371881 A1, “Reynolds”).
As to claim 3, Bala in view of Dp discloses The method of claim 1, further comprising: 
However, Bala in view of Dp may not explicitly disclose all the aspects of the receiving, from the first user account, a request to add a column to the worksheet; and
allowing the request to add the column to the worksheet based on the permissions in the view mode.
Reynolds discloses receiving, from the first user account, a request to add a column to the worksheet; and (Reynolds discloses [0135, 0133] a number of user inputs (i.e. user request) may be activated to guide the generation of a modify dataset to add derived column to the dataset… in a tabular format (i.e. worksheet)).
allowing the request to add the column to the worksheet based on the permissions in the view mode. (Reynolds discloses [0135, 0133, 0112] a number of user inputs (i.e. user request) may be activated to guide (i.e. allow) the generation of a modify dataset to add derived column to the dataset… in a tabular format (i.e. worksheet)… while offer various levels of permissions for a dataset and a particular user... enable viewing of the dataset).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bala in view of Dp and Reynolds disclosing interfacing with database via spreadsheet application which are analogous art from the “same field of endeavor”, and, when Reynolds’ adding a column to the dataset in tabular format was combined with Bala in view of Dp’s creating query to fetch metadata for presentation in worksheet, the claimed limitation on the receiving, from the first user account, a request to add a column to the worksheet; and
allowing the request to add the column to the worksheet based on the permissions in the view mode would be obvious. The motivation to combine Bala in view of Dp and Reynolds is to provide a system for accessing to the datasets and facilitates consolidation of one or more datasets effectively. (See Reynolds [0002]).
As to claim 4, Bala in view of Dp and Reynolds discloses The method of claim 3, further comprising: 
receiving, from the first user account, a subsequent request to save changes to the worksheet as a new worksheet; and (Bala discloses [0008] edits the results of the query on their workstation, and when all edits are complete, saves the changes on the database… produces new reports capable of summarizing information by selected groups, and producing subtotals and grand totals if desired).
allowing the subsequent request to save the changes to the worksheet as the new worksheet based on the permissions in the view mode. (Bala discloses [0115] When the user on the client workstation edits the data, the rows that are changed are marked for update on the client side and the changes are stored on the client side as the new worksheet in addition to the original data… the new values in order to commit the data to the database according to the commit rules permission required by the planners use of the data).
Regarding claims 10-11, and 17-18, these claims recite the apparatus/ computer program product performed by the method of claims 3-4, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176